My associates are now of the opinion that there was not sufficient proof of the value of the cotton alleged to have been stolen, though this point appears to have been overlooked by counsel for appellant in his oral argument before this court on the submission of the case, and in each of the two written briefs filed by him in this appeal. For my part, I differ with the majority as to the sufficiency of the proof in question.
The bill of exceptions on this point recites: "There were five sacks of seed cotton. One of them weighed 102 pounds. I guess the others weighed from 75 to 80 pounds." And: "Cotton was worth about 7 1/2 or 8 cents."
Tried in a cotton growing and cotton marketing center, as this case was, and where everybody knows a large amount of cotton is marketed in the seed, it seems to me that the evidence quoted was sufficient to advise the court and jury trying the case, and this court, that the property alleged to be stolen was worth over $25. At any rate, that is the view the said court and jury took, and that I take. Therefore I dissent. *Page 289